Hon. G. R. Grmes, CountyAuditor
LimestoneCounty
Grossbeck,Texas

Deer Sir;                          OpinionHo.,O-204
                                   Be8 Can the salaryof en Arisistent
                                       CountyAuditor be raisedafter
                                       it has been set by the District
                                       Judgesend act up in the budget?

           Your letterof February3, 1939, addressedto the Hon. Gerald
C. Yenn. AttorneyGeneral,has been referredto,thewriter, .You request
en opinionof this DepertuentBLItc rhethcror not the salary of en As-
si+nt CountyAugitor ten be reinedafter it is setby the District
Judgesend set up,in the budget.'

          Your letter statesthat the 1939 budget reveelsthe salaryof
the hssistentCountyAuditor,et#So.00 lesg then the maximun~al~owed.
We eke unable to find that emeximun~salery'tobe braidAssistent'County
Auditorsis conteined~in eny statute.

          Your attention Ian directedto Articld 1660, R. C. ~6.of Texas,
end we believethis ertioltito apply exclusivelyof any other statuteto
the procedurefor the eppointmentof AssistantCountyAuditorsend the
salariesto be paid, exceptingArticle16'73,~R.C.S.,~which  appliesonly
to countieswith more then 330,000population.

            Article 1650, effectiveMey 20, 1935, provides88 follcwsr

          "The CountyAuditor of any countyof this State rmey,
   et any time, with the consentof the DistrictJudge or District
   Judgeshaving jurisdiction88 hereinafterprocided,appoint
   e first assistantend other essiatentswho shell be authorized
   to dischargesuch duties88 mey be assignedto them by the
   County Auditor end providedfor by law........

          "The CountyAuditor shell prepere,elist of the number
   of deputiessoughtto be appointed,their duties,qualifications
   end experience,end the salariesto be Reid each, end shell
   certifythe list to the DistrictJudge,or in the event of more
   then one DistrictJudge in the County,to thB DistrictJudgee,
   end the DistrictJudge or the District Judgesshell-then cere-
   fully considerthe applicationfor the appointmentof said as-
   sistantsend may make all necessaryinquiriesconcerningthe
   qualifications of the personsnamed, the positionssoughtto be
Hon. G. N. Groves,March 17, 1939, pege 2           O-284



   filledand the reasonableness of the salariesrequested,
   and if, after such oonsideration,the DistrictJudge,or
   in the went of more than one DistrictJudge,a majority
   of the DistrictJudgesshell approvethe appointmentssought
   to be made or eny number thereof,he or they shell prepare
   a list of the appointeesso approvedand the salariesto
   be paid each end oertifysaid list to the Commissioners1
   Court of said county........"

          You will note that the duty of determiningthe reasonableness
of the salaryto be paid is incumbentupon the DistrictJudge or District
Judges,and that no mimimum or maximum amountsarc set forth for the
determinationof the reasonableness.of the salaryor salaries.

           Article 689e-20,R. C. S. of Texas,provideses follows:

         'Nothingcontainedin this ect shell he construedes
   precluding......
                  the County CommissionersCourt from making
   chargesin the lxtdgetfor county purposes."
                                           ,.
          It.is logicallyheld thet.bythe term, '!county
                                                      purposes"is
meant expensesthat are constentlyrecurring,such es ths,s,elerjes
                                                              of
countyofficers. ObcnsheinVS. Daggett,137 Pea. 212.

          bb bsli& that under the above ArticleS&e-20, the Com-
missioners'Courtmay make budget changesfor countypurposessc long
as the changeswill not cause the total expenditurestomexceedthe total
countyincome.

           Therefore,it is our opinionthat upon applicationto.ths
DistrictJudgesend a resultingapprovalby ths DistrictJudges,esto
                                           .
the reasonablenessof the inoreessin the AssudxintCountyAuditor's
salary,the CommissionersCourtmey,authoriaethe increasedsalaryby
making the chengein the budget.

           Believingthis to answer your inquiry,we are

                                    Very truly yours

                                 ATTORNEYGERERAhOF TEXAS



                                    Eiys/Pat Coon
                                         Pet Coon .,
                                        Assistant

PC:AW:wc          ,.

APPRCVED:a/GeraldC. Mann    ATTORNEYGgNERALOF TEXAg